ACCEPTED
                                                                                                                                          06-15-00061-CR
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00061-CR                                                                                      5/26/2015 11:34:05 AM
                                                                                                                                         DEBBIE AUTREY
                                                                                                                                                   CLERK
Appellate Case Style: Style:    Bobby Clark
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         5/26/2015 11:34:05 AM
                                                                                                              DEBBIE AUTREY
Amended/corrected statement:                                                                                      Clerk


                                               DOCKETING STATEMENT (Criminal)
                                              Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Bobby                                                           Lead Attorney
Middle Name: Eugene                                                     First Name:          Jonathan
Last Name:      Clark                                                   Middle Name: Whitlock
Suffix:                                                                 Last Name:           Wharton
Appellant Incarcerated?         Yes    No                               Suffix:
Amount of Bond:                                                             Appointed                      District/County Attorney
Pro Se:                                                                     Retained                       Public Defender
                                                                        Firm Name:              Snow E. Bush Jr., P.C.
                                                                        Address 1:           420 N. Center Street
                                                                        Address 2:
                                                                        City:                Longview
                                                                        State:       Texas                          Zip+4:   75601
                                                                        Telephone:           (903) 753-7006          ext.
                                                                        Fax:         (903) 753-7278
                                                                        Email:       jonathanwharton1@sbcglobal.com
                                                                        SBN:         24075764

                                                                                                                             Add Another Appellant/
                                                                                                                                   Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:                                                                             Lead Attorney
Middle Name:                                                                    First Name:          Zan
Last Name:                                                                      Middle Name: Colson
Suffix:                                                                         Last Name:           Brown
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:
                                                                                Address 1:           101 E. Methvin St., Suite 333
                                                                                Address 2:
                                                                                City:                Longview
                                                                                State:       Texas                       Zip+4:      75601
                                                                                Telephone:           (903) 236-8440         ext.
                                                                                Fax:         (903) 236-8490
                                                                                Email:       Zan.Brown@co.gregg.tx.us
                                                                                                                                     Add Another Appellee/
                                                                                SBN:         03205900                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: April 22, 2015
Type of Judgment: Bench Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                April 21, 2015
trial court entered appealable order: April 21, 2015
Offense charged: Indecency w/Child Sexual Contact                               Punishment assessed: 7 years

Date of offense:    September 29, 2012                                           Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: April 30, 2015
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    124th District Court                                            Clerk's Record:
County: Gregg                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            42863-B                  Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested:
First Name:       F.                                                      Were payment arrangements made with clerk?
Middle Name: Alfonso                                                                                               Yes      No   Indigent
Last Name:        Charles
Suffix:
Address 1:        101 E. Methvin, Suite 447
Address 2:
City:             Longview
State:    Texas                      Zip + 4: 75601
Telephone:        (903) 236-1765         ext.
Fax:      (903) 237-0747
Email: Terri.Shepherd@co.gregg.tx.us


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: 4/23/2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Tina
Middle Name: Anders
Last Name:        Campbell
Suffix:
Address 1:        101 E. Methvin, Suite 447
Address 2:
City:             Longview
State:    Texas                      Zip + 4: 75601
Telephone:        (903) 236-1765         ext.
Fax:      (903) 236-0747
Email: alfonso.charles@co.gregg.tx.us


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: May 26, 2015

                                                                                      State Bar No: 24075764
Printed Name:

Electronic Signature: /s/ Jonathan Wharton                                            Name: Jonathan Wharton
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on May 26, 2015               .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Jonathan Wharton
                                                                         (Optional)

                                                                  State Bar No.:      24075764
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: May 26, 2015
Manner Served: Certified Mail
First Name:       Zan
Middle Name: Colson
Last Name:        Brown
Suffix:
Law Firm Name: Gregg County District Attorney
Address 1:        101 E. Methvin Street, Suite 333
Address 2:
City:             Longview
State     Texas                     Zip+4: 75601

Telephone:        (903) 236-8440      ext.
Fax:      (903) 236-8490
Email:    Zan.Brown@co.gregg.tx.us




                                                     Page 5 of 5